Citation Nr: 0010565	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-42 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 until his 
retirement in June 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
June 1995 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.


FINDING OF FACT

There is no competent and probative evidence of record which 
shows a causal relationship between the veteran's current 
lower back disorder and any incident of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a lower back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background.  The veteran's service medical records show that 
he initially received in-service treatment for back pain in 
August 1965.  Examination revealed some muscle spasm 
bilaterally and minimal tenderness, which were treated with 
medication.  

When reporting his medical history during his retirement 
examination in March 1985, the veteran stated that his then 
present state of health included poor eyesight, poor hearing, 
and poor breathing through his nose.  He reported that he was 
not taking any medications.  The veteran answered "yes" 
when reporting whether he had ever experienced, or was 
currently experiencing, recurrent back pain.  The March 1985 
report of examination at retirement from service was negative 
for any finding of a back disorder; the service examiner 
noted that the veteran's spine and musculoskeletal system 
were "normal."  

A May 1985 service medical record reflects that the veteran 
was treated after he complained of lower back pain, which he 
reported was incurred four days earlier when he lifted a 
heavy transmission.  The service examiner found limited 
secondary pain, minimal range of motion, with decreased 
straight leg raising secondary to pain.  Diagnosis was lower 
back pain secondary to muscle strain.  The veteran's lower 
back pain was treated with medication.

Post-service medical records include private and VA 
outpatient examination and treatment reports.  A VA 
outpatient report dated in March 1987 reflects that the 
veteran presented with complaints of low back pain.  The VA 
physician diagnosed lower back pain due to muscle strain.  
Magnetic resonance imaging performed on the same day revealed 
very mild disc space narrowing at the L4-5 level.  No other 
abnormalities were appreciated.  Medication and bed rest were 
prescribed.

On follow-up VA outpatient examination in April 1987, the 
veteran reported that he was doing fine and had gone back to 
work.  Diagnosis was status post back muscle strain.  The VA 
examiner reported that prescription medication was not 
necessary. 

A VA outpatient record dated in November 1990 shows that the 
veteran presented with complaint of low back pain, with 
"remote [history of] back strain on the job."  MRI 
examination by a private physician in November 1990 revealed 
moderate L4-5 and L5-S1 disc degeneration, Schmorl's Nodes 
formation, and a vertebral body lesion at L3.  A VA 
outpatient record dated in December1990 reflects that the 
veteran presented with complaint of low back pain with 
lifting.  The VA examiner noted that the back pain was 
relieved with medication. 

In July 1994, the veteran filed a claim of service connection 
for a head injury; a dental injury; residuals of nose 
surgery; a hearing disorder; surgery to his right lung; and a 
back injury that occurred in 1985.  Regarding his back 
disorder, the veteran contends that he incurred in-service 
back injuries during boot camp, and again in 1967 while 
serving aboard the "USS Portage," when he fell down a steel 
ladder onto a steel deck.  He has expressed that although he 
did not suffer another back injury until 17 years after his 
shipboard accident, he nevertheless experienced back 
discomfort during those 17 years.  He stated that he did not 
seek treatment every time his back ached, as he did not want 
to be labeled a "chronic complainer." 

In November 1994, the veteran submitted a statement wherein 
he reported that he was treated in March 1994 for lower back 
and hip pain after "stepping down from a high place and 
landing wrong."  

The veteran underwent VA general examination in November 
1994.  Examination of the musculoskeletal system showed good 
muscle tone, good development, no curvature of the back or 
spine, and no deformities.

The veteran also underwent VA orthopedic examination in 
November 1994.  The VA physician noted that "[a]pparently in 
boot camp [the veteran] had some kind of an injury to his low 
back because there is something in his record."  The 
physician noted that the veteran did not remember anything 
about that injury, and did not remember having any back 
problems for the subsequent 20 years of military service.  
The veteran did recall his in-service injury in May 1985.  It 
was noted that the veteran retired soon after that injury, 
and suffered two additional low back injuries after service, 
the first occurring in 1987 and requiring bed rest for a 
week.  The veteran complained of continuing chronic low back 
pain, and intermittent aching of the legs from the knees 
down, but not from his back to his knees.  The veteran 
reported that his post-service employment as a maintenance 
technician required a lot of bending, twisting, and carrying 
which occasionally aggravated the low back pain.  Diagnosis 
was "probable mild degenerative disc disease without 
evidence of radiculopathy, perhaps some early degenerative 
changes in the spine.  X-rays will be of some help."  X-rays 
were taken of the lumbar spine which showed no bony 
fractures, subluxations, or any other significant 
abnormalities.  No medical findings or opinions on the 
etiology of the veteran's lower back pain are shown by either 
of the November 1994 VA examinations.

By a June 1995 rating decision, the RO denied service 
connection for a back disorder, and the veteran initiated the 
instant appeal.

Subsequent to the June 1995 decision, the veteran submitted a 
radiology report dated in January 1996 which shows that X-ray 
examination continued to show mild degenerative changes of 
his lumbar spine.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."

If the chronicity provision is not applicable, a claim may be 
still be well grounded under the continuity standard if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

Analysis.  The threshold question to be answered in this case 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy, 1 Vet. App. at 87.  In this light, the Board finds it 
prudent to reiterate that underlying any of these questions, 
the Court has mandated that a well-grounded claim must 
fulfill three elements:  (1) a current disability in the form 
of a medical diagnosis (which is acknowledged in the instant 
case); (2) appropriate lay or medical evidence of a disease 
or injury in service or, if appropriate, within the 
presumptive period; and (3) medical evidence of a link 
between the veteran's disability and the claimed in-service 
injury or disease.  See Caluza, 7 Vet. App. at 506.

The Board has carefully considered the veteran's statements 
and contentions to the effect that he suffered back injuries 
during his active duty, and that those injuries are related 
to the lower back conditions he currently experiences.  
However, the Board finds that such evidence does not 
constitute competent evidence, as those statements and 
contentions address an issue of medical diagnosis and/or 
causation which requires medical expertise in order to have 
probative value.  See Caluza, 7 Vet. App. at 504; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has long held that evidence which requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  See 
Espiritu, supra.  Nothing in the claims folder shows that the 
veteran has any of these necessary qualifications to render a 
medical opinion.  While the veteran may present competent lay 
evidence that he suffered back pain and related symptoms, and 
presented for treatment of the same during his active 
service, he is not competent to establish that those in-
service injuries and symptoms are related to his current back 
disorder.  See Caluza, Grottveit, both supra.  

In the instant case, the veteran's service medical records 
are devoid of in-service medical findings and/or diagnoses 
indicative of a chronic back disorder.  The back pain he 
experienced in August 1965, and the back strain he 
experienced nearly 20 years later in May 1995, appear as 
isolated in-service occurrences of back injuries.  Although 
the veteran alleges that he experienced chronic back pain 
between those injuries, it must be noted that he did not 
present for treatment of the same, and thus there is no 
medical evidence that any symptomatology he experienced 
between the two documented injuries constituted a "chronic" 
back disorder.  As noted above, issues of medical diagnosis 
and/or causation require medical expertise in order to have 
probative value.  See Caluza; Grottveit; Espiritu, all supra.  
Although current diagnoses clearly establish that the veteran 
experiences mild degenerative changes of his lumbar spine, 
thus satisfying the first prong of Caluza (medical evidence 
of a current disability), there is no competent evidence of 
record that fulfills the second requirement of Caluza; i.e., 
establishing that a chronic back condition manifested at any 
time during the veteran's period of active duty.  

The Board acknowledges the veteran's contention that he has 
experienced a continuity of lower back disorder 
symptomatology which had its origins in service.  However, as 
set forth above, the Court has held that the holding in 
Savage does not eliminate the requirement of medical nexus 
evidence when a claimant alleges continuity of 
symptomatology.  See Voerth, 13 Vet. App. 117.  
Significantly, while the medical records generated during the 
veteran's examinations, treatment, and other medical care 
after his separation from service provide diagnoses of 
degenerative changes of his lumbar spine, none of those 
records contains any medical finding or opinion regarding the 
etiology or date of onset of the veteran's back disorder.  

Accordingly, as there is no competent evidence establishing 
an in-service diagnosis of a chronic back disorder, it is 
axiomatic that the evidence of record also fails to fulfill 
the third prong of Caluza (medical evidence of a link between 
the veteran's current disability and the claimed in-service 
disorder).  Thus, the veteran has presented no competent 
evidence that the current diagnosis of mild degenerative 
changes of his lumbar spine is related to his military 
service.  For the above reasons, the Board concurs with the 
RO that the veteran has not presented evidence sufficient to 
well ground his claim of entitlement to service connection 
for a lower back disorder.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.303.

Inasmuch as the Board finds that the veteran's claim for 
service connection for a lower back disorder is not well 
grounded, it must also be noted that he cannot invoke VA's 
duty to assist in the development of his claim.  As the Court 
stated in Winters v. West, 12 Vet. App. 203, 206 (1999), 
"absent a well-grounded claim, the adjudication process must 
come to a screeching halt."  In Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994), the Court scolded VA for proceeding to 
assist a claimant in developing a claim without paying 
sufficient heed to the determination as to whether the claim 
brought met the statutory requirements to be well grounded.  
Because the veteran's claim is not well grounded, the Board 
has no authority to order additional development.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for a lower back disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 9 -


- 9 -


